Case 5:16-cv-10444-JEL-MKM ECF No. 1290, PageID.39774 Filed 10/21/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

         ORDER REGARDING ISSUES DISCUSSED AT THE
               OCTOBER 21, 2020 CONFERENCE

       On October 21, 2020, the Court held a hearing via video

 teleconference and now orders the following:

       For the reasons set forth on the record, copies of the transcript of

 Dr. Aaron Spect’s deposition that have been disseminated to any counsel

 who is not counsel of record in the four bellwether cases must be

 destroyed.

       IT IS SO ORDERED.

 Dated: October 21, 2020                  s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge
Case 5:16-cv-10444-JEL-MKM ECF No. 1290, PageID.39775 Filed 10/21/20 Page 2 of 2




                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 21, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
